COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Ernest C. Adimore-Nweke v. The State of Texas

Appellate case number:    01-20-00012-CR

Trial court case number: 2233595

Trial court:              County Criminal Court at Law No. 15 of Harris County

                                                and

Appellate case name:      Ernest C. Adimore-Nweke v. The State of Texas

Appellate case number:    01-20-00014-CR

Trial court case number: 2233594

Trial court:              County Criminal Court at Law No. 15 of Harris County

        Appellant, Ernest C. Adimore-Nweke, filed a motion asking this Court to declare him
indigent in these two appeals. The Court abated these appeals in order for the trial court to hold a
hearing to hear evidence and issue findings of fact to determine whether appellant is indigent.
See TEX. R. APP. P. 20.1(b)(3). On January 16, 2020, the trial court was ordered to have a court
reporter, or court recorder, record the hearing and file the reporter’s record with this Court no
later than 30 days from the date of the indigency hearing. The trial court clerk was ordered to file
a clerk’s record containing the trial court’s findings no later than 30 days from the date of the
indigency hearing. On February 18, 2020, this Court again ordered the court reporter to file the
reporter’s record from all indigency hearings. The order also directed the trial court clerk to file
the supplemental clerk’s record containing the trial court’s ruling and findings of fact no later
than 30 days of the trial court’s determination as to whether appellant is indigent.

        On February 14, 2020, appellant filed a motion to reconsider the abatement and for
“indigency ruling considerations.” Appellant’s motion to reconsider the abatement of the appeal
is denied. All other requests for relief in appellant’s motion are denied as moot.

       It is so ORDERED.
Judge’s signature: ___________/s/ Julie Countiss_____________
                              Acting individually


Date: February 25, 2020